Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the reply filed on 11/14/2022, claims 3 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2, there being no allowable generic or linking claim.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0051] has a typo.  The Examiner believes that the word “tho52ught” should be “thought.”  
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 2019/0027312, “Muramatsu”) in view of Knights (US 2014/0374912, “Knights”).

	Regarding claim 1, Muramatsu discloses 1. A ceramic electronic device comprising: a multilayer chip having a plurality of dielectric layers and a plurality of internal electrode layers that are stacked, and having a first main face and a second main face that face each other in a stacking direction and have a rectangular shape in a planar view (Figs. 1-6, [0059], [0062]; multilayer capacitor 10 has a plurality of dielectric layers 16 and a plurality of internal electrode layers 18 that are stacked, and having a top and bottom face, which are first and second main faces that face each other in a stacking direction and have a square shape in a planar view);
a plurality of external electrodes each of which extends from the first main face to the second main face at each of two diagonal corners of the rectangular shape, the plurality of external electrodes being spaced from each other, each of the plurality of external electrodes being connected to a part of the plurality of internal electrode layers (Figs. 1-6, [0059], [0062], [0081], [0083]; the external electrodes 14a, 14b, 15a, and 15b are a plurality of external electrodes each of which extends from the first main face to the second main face at each of two diagonal corners of the rectangular shape, the plurality of external electrodes being spaced from each other, each of the plurality of external electrodes being connected to a part of the plurality of internal electrode layers).
 Muramatsu does not disclose a conductor that is provided on the first main face, the second main face or both of the first main face and the second main face, is spaced from the plurality of external electrodes, and is provided in a region which includes an intersection point of perpendicular bisectors of two adjacent sides of the rectangular shape.
Knights discloses a conductor that is provided on the first main face, the second main face or both of the first main face and the second main face, is spaced from the plurality of external electrodes, and is provided in a region which includes an intersection point of perpendicular bisectors of two adjacent sides of the rectangular shape  (Figs. 1-4, [0023]; the dummy device contact pad 127-3 is a conductor that is provided on the first main face, is spaced from the plurality of external electrodes, and is provided in a region which includes an intersection point of perpendicular bisectors of two adjacent sides of the rectangular shape).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Muramatsu’s device with Knights’ dummy electrode in order to provide for sufficient size and strength to rigidly mechanically secure an IC device to a support structure, as suggested by Knights at [0027].

	Regarding claim 2, Muramatsu in view of Knights discloses the claimed invention as applied to claim 1, above.
	Muramatsu does not disclose the conductor is a dummy electrode that is not connected to any of the plurality of internal electrode layers.
Knights discloses the conductor is a dummy electrode that is not connected to any of the plurality of internal electrode layers (Figs. 1-4, [0023]; the dummy device contact pad 127-3 is a conductor that is not connected to any of the plurality of internal electrode layers).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Muramatsu’s device, as modified by Knights, with Knights’ dummy electrode in order to provide for sufficient size and strength to rigidly mechanically secure an IC device to a support structure, as suggested by Knights at [0027].

 	Regarding claim 4, Muramatsu in view of Knights discloses the claimed invention as applied to claim 1, above.
Muramatsu discloses a height of the ceramic electronic device in a stacking direction is 150 μm or less (Figs. 1-6, [0059], [0062], [0275]; the height in a stacking direction has a dimension of 47 μm).

Regarding claim 5, Muramatsu in view of Knights discloses the claimed invention as applied to claim 1, above.
Muramatsu does not disclose when the adjacent two sides are referred to as a first side and a second side, the conductor is located within 0.25 times to 0.35 times of the first side in a direction of the first side and within 0.25 times to 0.35 times of the second side in a direction of the second side.
Knights discloses when the adjacent two sides are referred to as a first side and a second side, the conductor is located within 0.25 times to 0.35 times of the first side in a direction of the first side and within 0.25 times to 0.35 times of the second side in a direction of the second side (Fig. 4, [0037]; the interconnect areas on the dummy contact pads are disposed inside a region equal to 25% of a total area of the IC chip, which reads on this limitation).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Muramatsu’s device, as modified by Knights, with Knights’ dummy electrode in order to provide for sufficient size and strength to rigidly mechanically secure an IC device to a support structure, as suggested by Knights at [0027].  Knight, [0038],  further describes the dummy conductor structure has this dimension in order to facilitate maximum capillary forces that act in the molten solder to pull the associated components together. Therefore, a person of ordinary skill in the art would have predictably constructed the conductor to be located within 0.25 times to 0.35 times of the first side in a direction of the first side and within 0.25 times to 0.35 times of the second side in a direction of the second side in view of Knights’ disclosure and through ordinary experimentation.

Regarding claim 6, Muramatsu in view of Knights discloses the claimed invention as applied to claim 1, above.
Muramatsu discloses wherein when the adjacent two sides are referred to as a first side and a second side, a ratio of the first side with respect to the second side is 0.90 or more and 1.10 or less (Figs. 1-6, [0229]-[0230]; the ratio W/L is 1.0).

	Regarding claim 7, Muramatsu in view of Knights discloses the claimed invention as applied to claim 1, above.
Muramatsu does not disclose the conductor extends from a first diagonal corner to a second diagonal corner on the first main face, the second main face, or both of the first main face and the second main face.
Knights discloses the conductor extends from a first diagonal corner to a second diagonal corner on the first main face, the second main face, or both of the first main face and the second main face (Figs. 1-4, [0023]; the dummy device contact pad 127-3 extends from a first diagonal corner to a second diagonal corner on the first main face).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Muramatsu’s device, as modified by Knights, with Knights’ dummy electrode in order to provide for sufficient size and strength to rigidly mechanically secure an IC device to a support structure, as suggested by Knights at [0027].

Regarding claim 8, Muramatsu in view of Knights discloses the claimed invention as applied to claim 7, above.
Muramatsu does not disclose the conductor is provided on both of the first main face and the second main face, and intersects when viewed along a stacking direction.
Knights discloses the conductor is provided on both of the first main face and the second main face, and intersects when viewed along a stacking direction (Fig. 5, [0041]; the contact pads 117-3 and 118-3 are provided on both the top and bottom faces and intersect when viewed along the stacking direction).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Muramatsu’s device, as modified by Knights, with Knights’ dummy electrode in order to provide for sufficient size and strength to rigidly mechanically secure an IC device to a support structure, and to be utilized to secure other components or elements to a support structure in a multi-level packaging arrangement, as suggested by Knights at [0027] and [0041].

Regarding claim 9, Muramatsu in view of Knights discloses the claimed invention as applied to claim 1, above.
Muramatsu discloses a height of the ceramic electronic device in a stacking direction is 75 μm or less (Figs. 1-6, [0059], [0062], [0275]; the height in a stacking direction has a dimension of 47 μm).

Regarding claim 10, Muramatsu in view of Knights discloses the claimed invention as applied to claim 1, above.
Muramatsu discloses a height of the multilayer chip in a stacking direction is 30 μm or more and 50 μm or less (Figs. 1-6, [0059], [0062], [0275]; the height in a stacking direction has a dimension of 47 μm).

Regarding claim 11, Muramatsu in view of Knights discloses 11. A ceramic electronic device comprising: a multilayer chip having a plurality of dielectric layers and a plurality of internal electrode layers that are stacked, and having a first main face and a second main face that face each other in a stacking direction and have a rectangular shape in a planar view (Figs. 1-6, [0059], [0062]; multilayer capacitor 10 has a plurality of dielectric layers 16 and a plurality of internal electrode layers 18 that are stacked, and having a top and bottom face, which are first and second main faces that face each other in a stacking direction and have a square shape in a planar view);
two external electrodes each of which extends from the first main face to the second main face at each of two diagonal corners of the rectangular shape, the two external electrodes being spaced from each other, each of the two external electrodes being connected to a part of the plurality of internal electrode layers (Figs. 1-6, [0059], [0062], [0081], [0083]; the external electrodes 14a, 14b, 15a, and 15b are a plurality of external electrodes each of which extends from the first main face to the second main face at each of two diagonal corners of the rectangular shape, the plurality of external electrodes being spaced from each other, each of the plurality of external electrodes being connected to a part of the plurality of internal electrode layers). 
Muramatsu does not disclose a conductor that is provided on the first main face, the second main face or both of the first main face and the second main face, is spaced from the two external electrodes, and is provided in a region which includes an intersection point of perpendicular bisectors of two adjacent sides of the rectangular shape, wherein the conductor extends from a first diagonal corner of other two diagonal corners to a second diagonal corner of the other two diagonal corner on the first main face, the second main face, or both of the first main face and the second main face.
Knights discloses a conductor that is provided on the first main face, the second main face or both of the first main face and the second main face, is spaced from the two external electrodes, and is provided in a region which includes an intersection point of perpendicular bisectors of two adjacent sides of the rectangular shape (Figs. 1-4, [0023]; the dummy device contact pad 127-3 is a conductor that is provided on the first main face, is spaced from the plurality of external electrodes, and is provided in a region which includes an intersection point of perpendicular bisectors of two adjacent sides of the rectangular shape),
wherein the conductor extends from a first diagonal corner of other two diagonal corners to a second diagonal corner of the other two diagonal corner on the first main face, the second main face, or both of the first main face and the second main face (Figs. 1-4, [0023]; the dummy device contact pad 127-3 extends from a first diagonal corner to a second diagonal corner on the first main face).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Muramatsu’s device with Knights’ dummy electrode in order to provide for sufficient size and strength to rigidly mechanically secure an IC device to a support structure, as suggested by Knights at [0027].

Regarding claim 12, Muramatsu in view of Knights discloses the claimed invention as applied to claim 1, above.
Muramatsu does not disclose the conductor is provided on both of the first main face and the second main face, and intersects when viewed along a stacking direction.
Knights discloses the conductor is provided on both of the first main face and the second main face, and intersects when viewed along a stacking direction (Fig. 5, [0041]; the contact pads 117-3 and 118-3 are provided on both the top and bottom faces and intersect when viewed along the stacking direction).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Muramatsu’s device, as modified by Knights, with Knights’ dummy electrode in order to provide for sufficient size and strength to rigidly mechanically secure an IC device to a support structure, and to be utilized to secure other components or elements to a support structure in a multi-level packaging arrangement, as suggested by Knights at [0027] and [0041].

 	Regarding claim 14, Muramatsu in view of Knights discloses the claimed invention as applied to claim 1, above.
Muramatsu discloses a height of the ceramic electronic device in a stacking direction is 150 μm or less (Figs. 1-6, [0059], [0062], [0275]; the height in a stacking direction has a dimension of 47 μm).

Regarding claim 15, Muramatsu in view of Knights discloses the claimed invention as applied to claim 1, above.
Muramatsu does not disclose when the adjacent two sides are referred to as a first side and a second side, the conductor is located within 0.25 times to 0.35 times of the first side in a direction of the first side and within 0.25 times to 0.35 times of the second side in a direction of the second side.
Knights discloses when the adjacent two sides are referred to as a first side and a second side, the conductor is located within 0.25 times to 0.35 times of the first side in a direction of the first side and within 0.25 times to 0.35 times of the second side in a direction of the second side (Fig. 4, [0037]; the interconnect areas on the dummy contact pads are disposed inside a region equal to 25% of a total area of the IC chip, which reads on this limitation).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Muramatsu’s device, as modified by Knights, with Knights’ dummy electrode in order to provide for sufficient size and strength to rigidly mechanically secure an IC device to a support structure, as suggested by Knights at [0027].  Knight, [0038],  further describes the dummy conductor structure has this dimension in order to facilitate maximum capillary forces that act in the molten solder to pull the associated components together. Therefore, a person of ordinary skill in the art would have predictably constructed the conductor to be located within 0.25 times to 0.35 times of the first side in a direction of the first side and within 0.25 times to 0.35 times of the second side in a direction of the second side in view of Knights’ disclosure and through ordinary experimentation.

Regarding claim 16, Muramatsu in view of Knights discloses the claimed invention as applied to claim 1, above.
Muramatsu discloses wherein when the adjacent two sides are referred to as a first side and a second side, a ratio of the first side with respect to the second side is 0.90 or more and 1.10 or less (Figs. 1-6, [0229]-[0230]; the ratio W/L is 1.0).

Regarding claim 17, Muramatsu in view of Knights discloses the claimed invention as applied to claim 1, above.
Muramatsu in view of Knights discloses the ceramic electronic device of claim 1.
Muramatsu does not disclose A mounting substrate comprising; a substrate; and the ceramic electronic device of claim 1 and is mounted on the substrate, wherein each of the plurality of external electrodes and the conductor is connected to a land provided on the substrate.
Knights discloses 17. A mounting substrate comprising; a substrate (Figs. 1-4, [0020], [0023]; the support structure 110 is a mounting substrate comprising a substrate); 
and the ceramic electronic device of claim 1 and is mounted on the substrate (Figs. 1-4, [0020], [0023]; the IC die 120 is mounted on the support structure 110),
wherein each of the plurality of external electrodes and the conductor is connected to a land provided on the substrate (Figs. 1-4, [0020], [0023]; each of the electrodes and the conductor on the die IC die 120 is connected to a land provided on the support structure 110).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Muramatsu’s device, as modified by Knights, with Knights’ dummy electrode in order to provide for sufficient size and strength to rigidly mechanically secure an IC device to a support structure, as suggested by Knights at [0027].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847